


110 HR 6247 IH: To amend the Homeland Security Act of 2002 to direct the

U.S. House of Representatives
2008-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6247
		IN THE HOUSE OF REPRESENTATIVES
		
			June 11, 2008
			Mr. Thompson of
			 Mississippi introduced the following bill; which was referred to the
			 Committee on Homeland
			 Security
		
		A BILL
		To amend the Homeland Security Act of 2002 to direct the
		  Secretary of Homeland Security to develop and acquire new technologies to
		  inspect and screen air cargo on passenger aircraft to ensure transportation
		  security, and for other purposes.
	
	
		1.Air cargo security
			 screening
			(a)In
			 generalSubtitle C of title
			 IV of the Homeland Security Act of 2002 (6 U.S.C. 231 et seq.) is amended by
			 adding at the end the following:
				
					432.Air cargo
				security screening
						(a)Research,
				development, and procurement of new technologiesThe Secretary shall research, develop, and
				procure new technologies to inspect and screen air cargo carried on passenger
				aircraft at the earliest date possible.
						(b)Use of existing
				checked baggage explosive detection equipment and
				screenersExisting checked baggage explosive detection equipment
				and screeners shall be utilized to screen air cargo carried on passenger
				aircraft to the greatest extent practicable at each airport until technologies
				developed under subsection (a) are available.
						(c)Activities To
				ensure increases in cargo inspectionsThe Assistant Secretary of
				Homeland Security (Transportation Security Administration) shall work with air
				carriers and airports to ensure that the screening of cargo carried on
				passenger aircraft, as defined in section 44901(g)(5) of title 49, United
				States Code, increases incrementally each quarter.
						(d)Quarterly
				reportNot later than 45 days after the last day of each quarter
				of a fiscal year, the Assistant Secretary shall submit to the Committee on
				Homeland Security of the House of Representatives and the Committee on
				Commerce, Science, and Transportation of the Senate a report on air cargo
				inspection statistics by airport and air carrier detailing the incremental
				progress being made to meet the requirements of section 44901(g)(2) of title
				49, United States
				Code.
						.
			(b)Clerical
			 amendmentThe table of contents contained in section 1(b) of such
			 Act is amended by inserting after the item relating to section 431 the
			 following:
				
					
						Sec. 432. Air cargo security
				screening.
					
					.
			
